          IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                             CENTRAL DIVISION



    SUZI S.,

                            Plaintiff,
                                                                      ORDER ADOPTING
                                                                REPORT AND RECOMMENDATION
    vs.


    ANDREW M. SAUL, Commissioner of                                 Case No. 2:19-cv-00020-TC-EJF
    Social Security,

                            Defendant.




          On January 14, 2019, Plaintiff Suzi S.1 appealed a decision by the Social Security

Administration (“SSA”) denying her claim for certain benefits. (ECF No. 3.) The court

subsequently referred the matter to United States Magistrate Judge Evelyn J. Furse under 28

U.S.C. § 636(b)(1)(B). (ECF No. 18.)

          On March 11, 2020, Judge Furse issued her Report and Recommendation. (ECF No. 20.)

Judge Furse recommends that this matter be remanded back to the SSA’s Administrative Law

Judge to make more detailed findings.

          Objections to the Report and Recommendation were due no later than March 25, 2020.

(Id. at 11.) No objections have been filed.

          The court has carefully reviewed Judge Furse’s Report and Recommendation and finds

that it is correct in all respects. Accordingly, the Report and Recommendation is adopted as the



1
 Pursuant to best practices adopted in the District of Utah addressing privacy concerns in certain cases, including
social security cases, the court refers to Plaintiff by her first name and last initial only.
order of the court, and the court orders that this appeal be REMANDED to the SSA for further

proceedings.

       SO ORDERED this 9th day of April, 2020.

                                           BY THE COURT:




                                           TENA CAMPBELL
                                           U.S. District Court Judge




                                              2
